MATHEWS, Circuit Judge
(concurring in the result).
In the District Court of the United States for the Southern District of California, appellant was indicted for violating § 11 of the Selective Training and Service Act of 1940, 50 U.S.C.A.Appendix, § 311. There, upon, on a bench warrant regularly issued, appellant was taken into custody in the Southern District of California by the Marshal thereof and immediately sought release from such custody by petitioning the District Court — the court in which the indictment was pending — for a writ of habeas corpus. This appeal is from an order denying his petition.
The order should be affirmed upon the authority of Riggins v. United States, 199 U.S. 547, 26 S.Ct. 147, 50 L.Ed. 303; Johnson v. Hoy, 227 U.S. 245, 33 S.Ct. 240, 57 L.Ed. 497; Jones v. Perkins, 245 U.S. 390, 38 S.Ct. 166, 62 L.Ed. 358. See, also, Ex parte Royall, 117 U.S. 241, 6 S.Ct. 734, 29 L.Ed. 868; In re Lancaster, 137 U.S. 393, 11 S.Ct. 117, 34 L.Ed. 713; In re Chapman, 156 U.S. 211, 15 S.Ct. 331, 39 L.Ed. 401; Glasgow v. Moyer, 225 U.S. 420, 42 S.Ct. 753, 56 L.Ed. 1147.
The questions discussed by my associates (Judges Denman and Stephens) need not and, I think, should not be considered.